IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                    ASSIGNED ON BRIEFS DECEMBER 29, 2000

       EDDIE WILLIAMS, JR. v. ALTON HESSON, WARDEN,                               ET AL.

                Direct Appeal from the Circuit Court for Lauderdale County
                     No. 5302; The Honorable Joseph H. Walker, Judge



                   No. W2000-02725-COA-R3-CV - Filed March 13, 2001


This appeal involves a claim of discrimination and denial of access to the courts by a maximum
security inmate in the custody of the Tennessee Department of Correction. The court below granted
summary judgment to the defendants. For the following reasons, we affirm the trial court’s entry
of summary judgment.

      Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
KIRBY LILLARD, J., joined.

Eddie Williams, Jr., pro se

Paul G. Summers, Attorney General & Reporter, Michael E. Moore, Solicitor General, Mark A.
Hudson, Senior Counsel, for Appellees

                                           OPINION

                                 Facts and Procedural History

        On October 8, 1999, Eddie Williams, Jr., (Mr. Williams) a maximum security inmate in the
custody of the Tennessee Department of Correction housed at West Tennessee State Penitentiary in
Henning, Tennessee, filed a complaint for violation of civil rights under 42 U.S.C. § 1983 in the
circuit court of Lauderdale County in Ripley, Tennessee. Mr. Williams sued Alton Hesson, the
warden of the penitentiary where Williams is housed, as well as several other prison employees.

       In his complaint, Mr. Williams alleged that the defendants engaged in job discrimination
when they refused to assign him to a job as an inmate legal helper. The Unit Team for the Maximum
Security Unit at West Tennessee State Penitentiary and the Job Board determine the job assignments
of inmates that are on maximum security status. According to one of the unit managers at West
Tennessee State Penitentiary, Mr. Williams is continually disruptive and threatening to staff and
other inmates, and he is considered a security risk because of his disruptive behavior. Since an
inmate with the position of legal helper conducts many of his job duties outside of his cell, the unit
team refused Mr. Williams’ request to become a legal helper because it was their opinion that he
would pose a security risk based on his past behavioral problems.

        Mr. Williams also alleges that he is denied access to the courts because he claims that his
access to legal books and supplies is severely limited. In response, prison officials averred that
inmates in segregation are permitted to receive five legal books at a time, and requests for more
books are usually granted. Moreover, prison officials averred that legal supplies such as pens, paper,
and carbon are issued on a regular basis and if additional supplies are needed, they are issued as
necessary.

        On November 15, 1999, Mr. Williams filed a Motion for Amended Complaint for Violation
of Civil Rights under 42 U.S.C. § 1983 seeking to add additional defendants and claims. On
December 15, 1999, a Motion to Dismiss or for Summary Judgment was filed by Defendants. The
court below filed an order granting Defendants’ motion for summary judgment and dismissing the
case on September 5, 2000. Mr. Williams raises the following issues, as we perceive them, for our
review:
        1) Whether Appellant was discriminated against when he was denied the position of inmate
legal helper.
        2) Whether Appellant was denied access to the courts.
        3) Whether the trial court’s decision constituted judicial prejudice.

                                         Standard of Review

        Summary judgment is appropriate if the movant demonstrates that no genuine issues of
material fact exist and that he is entitled to a judgment as a matter of law. See TENN. R. CIV . P.
56.03. We must take the strongest view of the evidence in favor of the nonmoving party, allowing
all reasonable inferences in his favor and discarding all countervailing evidence. See Shadrick v.
Coker, 963 S.W.2d 726, 731 (Tenn. 1998) (citing Byrd v. Hall, 847 S.W.2d 208, 210-11 (Tenn.
1993)). Since our review concerns only questions of law, the trial court's judgment is not presumed
correct, and our review is de novo on the record before this court. See Warren v. Estate of Kirk, 954
S.W.2d 722, 723 (Tenn. 1997); Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997).

                                          Law and Analysis
        First, Mr. Williams argues that the trial court erred in concluding that he has no constitutional
right to a prison job. We disagree. It is well settled that an inmate has no constitutional right to
prison employment or to a particular job assignment. See Newsom v. Norris, 888 F.2d 371 (6th Cir.
1989); Garza v. Miller, 688 F.2d 480 (7th Cir. 1982). Accordingly, this issue is without merit.

       Mr. Williams also claims that he was discriminated against because he was not given the job
as inmate legal helper. In order to state a claim of discrimination under 42 U.S.C. § 1983, a plaintiff
must allege that a state actor intentionally discriminated against him because of the plaintiff’s


                                                  -2-
membership in a protected class. See Henry v. Metropolitan Sewer Dist., 992 F.2d 332 (6th Cir.
1990). In the case at bar, Mr. Williams failed to allege that he had been discriminated against
because of his membership in a protected class. Instead, he argues that Defendants would not hire
him because they knew he would provide effective legal assistance to the other inmates. Since Mr.
Williams fails to allege that he was discriminated against because of his membership in a protected
class, the state must only show that its decision was rationally related to a legitimate governmental
interest. See id. The affidavit of Bobby Tillman, a unit manager at West Tennessee State
Penitentiary, clearly states that Mr. Williams is continually disruptive and threatening to staff and
other inmates. Moreover, Mr. Tillman states that since an inmate legal helper conducts many duties
outside of his cell, it was the opinion of prison officials that Mr. Williams would pose a security risk
because of past behavioral problems. We find that the state’s decision was rationally related to the
legitimate interest of prison security. Accordingly, we find no error in the trial court’s dismissal of
Mr. Williams’ discrimination claim.

        Next, Mr. Williams argues that he was denied access to the courts. In support of this
allegation, Mr. Williams alleges that his access to legal books and supplies is severely limited. In
the affidavit of Bobby Tillman, he stated that “[i]nmates in segregation are permitted to receive five
legal books and requests for more books are usually granted. Pens, paper, carbons, etc., are issued
on a regular basis. Should additional supplies be needed, they are issued as necessary.” In Watson
v. Norris, 729 F. Supp. 581 (M.D. Tenn. 1989), the court stated the following:

               [t]here is a general agreement that physical access to the law library,
               in the sense of unrestrained coming and going, is not constitutionally
               necessary. ‘We are concerned with a right of access to the courts, not
               necessarily to a prison law library.’ Reasonable time-and-place
               restrictions on the use of the library do not contravene any
               constitutional requirement.”

Id. at 585 (internal citations omitted).
Additionally, we note that not any of the court’s concerns in Watson regarding an inmate’s inability
to discern what books and materials are available and relevant is present in the case at bar. As Mr.
Williams pointed out in his brief, he passed the required test to become an inmate legal helper.
Moreover, Mr. Williams included as an exhibit to Plaintiff’s Reply to Defendant’s Summary
Judgment Motion his Certificate of Completion from the Southern Career Institute for an entry level
paralegal. Furthermore, we note that Mr. Williams’ brief amply cites twenty-five cases as well as
the United States Constitution, the U.S. Code, and the Tennessee Rules of Civil Procedure. Also,
Mr. Williams is a frequent litigant before the courts of Tennessee. We find that the prison
regulations in the case at bar are reasonable in their limitations, and we are confident that Mr.
Williams’ access to the courts is by no means frustrated. Accordingly, this issue is without merit.

       Finally, Mr. Williams alleges that the trial judge in this case committed judicial misconduct
by granting summary judgment to the Defendants. Mr. Williams alleges that the trial judge was



                                                  -3-
biased towards Defendants. Upon review of the record, we find that this claim is wholly without
merit.

        We have reviewed the entire record in this case and, viewing the evidence as we must in a
light most favorable to the nonmoving party and discarding all countervailing evidence, we find that
there are no genuine issues of material fact in dispute. As a result, the trial court was correct in its
grant of summary judgment to Defendants.

                                             Conclusion

        Accordingly, for the aforementioned reasons, we affirm the ruling of the trial court. Costs
are taxed to appellant, Eddie Williams, Jr., for which execution may issue if necessary.



                                                        ___________________________________
                                                        ALAN E. HIGHERS, JUDGE




                                                  -4-